DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The Information Disclosure Statements entered 14 January 2020 and 1 March 2021 have been fully considered by Examiner.  Annotated copies are included with the present Office Action.

Claim Objections
5.	Claims 1-18 are objected to because of the following informalities:
	Claim 1 recites, in lines 10-11 ‘a distance from the vehicle to the target object is not less than or greater than a first reference value’ and recites, in lines 12-13 ‘the distance from the less than or not greater than the first reference value’ [emphases added].  Claims 2 and 3 each include the above language of claim 1 by reference.  Claim 4 recite, in lines 10-11 ‘a distance from the vehicle to the target object is not less than or greater than a first reference value’ and recites, in lines 12-13 ‘the distance from the vehicle to the target object is less than or not greater than a second reference value’ [emphases added].  Claims 5-8 each include the above language of claim 4 by reference.  The above-emphasized portions appear to be a transliteration from the original Japanese, but are unusual and confusing usages in English.  For the purpose of examining the claims over the prior art, Examiner will interpret ‘less than or not greater than’ to mean ‘less than or equal to’ and will interpret ‘not less than or greater than’ to mean ‘greater than or equal to’ which appears to be Applicant’s intent, and appears to be consistent with the Specification.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tauchi (US-2017/0106750).
	Regarding claim 1:  Tauchi discloses a vehicle display device (figs 1-3, [0032], and [0047] of Tauchi) comprising: a display unit configured to display a display image (fig 1(4) and [0038] of Tauchi); a target object information acquiring unit configured to acquire target object (fig 1(2,3), fig 4(PSS), [0033]-[0037], and [0053] of Tauchi – obstacle detected in detection target area PSS, and information about the target is obtained from the sensors); and an image generating unit configured to generate the display image (fig 1(1) and [0044] of Tauchi), wherein a display region of the display image includes a sharply visible region and a blurred region (figs 7A-7B, figs 11A-12B, [0069]-[0071], and [0087]-[0089] of Tauchi – obstacle within detection target area and obstacle notification area (at least part) blurred according to various conditions, while rest of display shown sharply visible), wherein the image generating unit generates an information image of the target object in the sharply visible region when a distance from the vehicle to the target object is not less than or greater than a first reference value, and generates the information image of the target object in the blurred region when the distance from the vehicle to the target object is less than or not greater than the first reference value (figs 7A-7B(PSS), figs 11A-11B, [0068]-[0072], and [0086]-[0089] of Tauchi – information image of the target object generated in the sharply visible region if the target object is outside PSS (‘not less than or greater than’, as discussed in the objections above) and in the blurred region if the target object is within PSS (‘less than or not greater than’, as discussed in the objections above)), and wherein the information image in the blurred region is generated to be less sharply visible than the information image in the sharply visible region (fig 11B, fig 12B, fig 13B, fig 14B, fig 18, [0086]-[0087], and [0138] of Tauchi – as can be seen in the cited figures, the information image in blurred region showing the target obstacle within PSS (such as the speed lines of the other car) is less sharply visible than the information image in the sharply visible region (such as the speed notification of the user’s car)).
Regarding claim 2:  Tauchi discloses the vehicle display device according to claim 1 (as rejected above), wherein the image generating unit increases the first reference value as speed of the vehicle increases (fig 4(SE,PSS), [0033]-[0034], and [0051]-[0053] of Tauchi – detection range SE increases as the subject vehicle speed increases, which allows the detection target area PSS (corresponding to the first reference value) to be increased accordingly).
	Regarding claim 3:  Tauchi discloses the vehicle display device according to claim 1 (as rejected above), wherein when a distance from the vehicle to a viewpoint of a passenger of the vehicle is less than or not greater than the first reference value, the image generating unit generates the information image in the blurred region to be less sharply visible in comparison with a case where the distance from the vehicle to the viewpoint of the passenger of the vehicle is not less than or greater than the first reference value (fig 11B, fig 12B, fig 13B, fig 14B, fig 18, [0068]-[0071], [0086]-[0087], and [0138] of Tauchi – as can be seen in the cited figures, the information image in blurred region showing the target obstacle within PSS (such as the speed lines of the other car) is less sharply visible compared with the information image of a target obstacle OV1 outside PSS).
	Regarding claim 4:  Tauchi discloses a vehicle display device (figs 1-3, [0032], and [0047] of Tauchi) comprising: a display unit configured to display a display image (fig 1(4) and [0038] of Tauchi); a target object information acquiring unit configured to acquire target object information regarding a target object existing around a vehicle on which the vehicle display device is mounted (fig 1(2,3), fig 4(PSS), [0033]-[0037], and [0053] of Tauchi – obstacle detected in detection target area PSS, and information about the target is obtained from the sensors); and an image generating unit configured to generate the display image (fig 1(1) and [0044] of Tauchi), wherein a display region of the display image includes a sharply visible region and a blurred region (figs 7A-7B, figs 11A-12B, [0069]-[0071], and [0087]-[0089] of Tauchi – obstacle within detection target area and obstacle notification area (at least part) blurred according to various conditions, while rest of display shown sharply visible), wherein the image generating unit generates an information image of the target object in the sharply visible region when a distance from the vehicle to the target object is not less than or greater than a first reference value, and generates the information image of the target object in the blurred region when the distance from the vehicle to the target object is less than or not greater than a second reference value (fig 5(PSSi,PSSs), figs 7A-7B(PSS), figs 11A-11B, [0056]-[0057], [0068]-[0072], and [0086]-[0089] of Tauchi – information image of the target object generated in the sharply visible region if the target object is outside PSSi (‘not less than or greater than’, as discussed in the objections above) and in the blurred region if the target object is within PSSs (‘less than or not greater than’, as discussed in the objections above); region for target object detection is adjustable between PSSi and PSSs), wherein the information image in the blurred region is generated to be less sharply visible than the information image in the sharply visible region (fig 11B, fig 12B, fig 13B, fig 14B, fig 18, [0086]-[0087], and [0138] of Tauchi – as can be seen in the cited figures, the information image in blurred region showing the target obstacle within PSS (such as the speed lines of the other car) is less sharply visible than the information image in the sharply visible region (such as the speed notification of the user’s car)), and wherein the first reference value is not less than the second reference value (fig 5(PSSi,PSSs) and [0056]-[0057] of Tauchi).
	Regarding claim 5:  Tauchi discloses the vehicle display device according to claim 4 (as rejected above), wherein the image generating unit increases the first reference value as speed (fig 4(SE,PSS), fig 5(PSSi,PSSs), [0033]-[0034], [0051]-[0053], and [0056]-[0057] of Tauchi – detection range SE increases as the subject vehicle speed increases, which allows the large detection target area PSSi (corresponding to the first reference value) to be increased accordingly).
	Regarding claim 6:  Tauchi discloses the vehicle display device according to claim 4 (as rejected above), wherein the image generating unit increases the second reference value as the speed of the vehicle increases (fig 4(SE,PSS), fig 5(PSSi,PSSs), [0033]-[0034], [0051]-[0053], and [0056]-[0057] of Tauchi – detection range SE increases as the subject vehicle speed increases, which allows the small detection target area PSSs (corresponding to the second reference value) to be increased accordingly).
	Regarding claim 7:  Tauchi discloses the vehicle display device according to claim 4 (as rejected above), wherein the image generating unit increases the first reference value and the second reference value as the speed of the vehicle increases (fig 4(SE,PSS), fig 5(PSSi,PSSs), [0033]-[0034], [0051]-[0053], and [0056]-[0057] of Tauchi – detection range SE increases as the subject vehicle speed increases, which allows the large detection target area PSSi (corresponding to the first reference value) and the small detection target area PSSs (corresponding to the second reference value) to be increased accordingly).
	Regarding claim 8:  Tauchi discloses the vehicle display device according to claim 4 (as rejected above), wherein when the distance from the vehicle to a viewpoint of a passenger of the vehicle is less than or not greater than the first reference value, the image generating unit generates the information image in the blurred region to be less sharply visible in comparison with a case where the distance from the vehicle to the viewpoint of the passenger of the vehicle is not less than or greater than the first reference value (fig 11B, fig 12B, fig 13B, fig 14B, fig 18, [0068]-[0071], [0086]-[0087], and [0138] of Tauchi – as can be seen in the cited figures, the information image in blurred region showing the target obstacle within PSS (such as the speed lines of the other car) is less sharply visible compared with the information image of a target obstacle OV1 outside PSS).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Tsuji et al., US-2020/0124849 A1, Published 23 April 2020, Application filed 23 December 2019, Continuation of Application filed 27 June 2018, Foreign Application filed 30 June 2017.
b.	Kosaka et al., US-2018/0240258 A1, Published 23 August 2018, Application filed 28 March 2018, PCT filed 28 September 2015.
c.	Matsuda et al., US-2013/0044218 A1, Published 21 February 2013.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A THOMPSON/Primary Examiner, Art Unit 2616